DETAILED ACTION
	In Application filing on 07/09/2019 Claims 1- 7 are pending. Claims 1- 7 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duty to Disclose
	The Examiner points the Applicant’s attention to a posting from Applicant’s Facebook Page, Spirit Ice Vice (henceforth “Facebook Page”), published on 05/24/2016. The post on the Facebook Page shows (1) a lower mold part having an insert for an ice press, which bears a striking resemblance to the claimed invention; and (2) a potential private sale to Bev Justice-Taylor based on Taylor’s inquiry “[h]ow do you order a customized insert?” and a private response from an individual, Page. In light of such activity, the Applicant is reminded that every individual associated with the filing and prosecution of this patent application has a duty to disclose information material to patentability under 37 C.F.R. § 1.56. If there is any information which is pertinent to the patentability of the instant Application the Applicant must disclose this information to the Office.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
	Claim 1 recites “the mold parts and mold insert being formed of a material capable of rapidly conducting heat and together having a mass such that, starting at room temperature, the mold parts and insert possess sufficient transferable heat to melt away portions of the ice chunk blank in contact with the mold parts and insert” and “the upper mold part having sufficient mass to apply a significant amount of pressure, under the force of gravity, to portions of the ice chunk blank in contact with the mold parts.” These limitations are directed toward intended uses of the claimed ice shaping device and are given patentable weight to the extent which effects the structure of the claimed apparatus. 

The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
	Limitations directed toward the ice and ice chunk blank are directed toward materials or articles worked upon by the claimed apparatus. These limitations are given patentable weight to the extent which effects the structure of the claimed apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "capable of rapidly conducting heat" in claim 1 is a relative term which renders the claim indefinite.  The term "rapidly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "significant amount of pressure" in claim 1 is a relative term which renders the claim indefinite.  The term "significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, [0019] of the instant application fails to provide a standard for ascertaining the requisite degree because it is unclear what contributed rate of melting of the ice is sufficient to satisfy a “significant” amount of pressure. An upper part having any mass value must also have a pressure value which it would exert onto an ice block. While the pressure may alter the melting point of the ice based on similar principles to the regelation phenomenon1, it is unclear how pressure actually contributes to/affects the rate of melting of the ice. 
Claims 2- 7 are rejected by virtue of depending on an indefinite claim.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3- 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 8882489 (“Coomer”) in view of The Spirit Ice Vice Facebook Page (“Facebook Page”).
Regarding claim 1, Coomer teaches an upper ice shaping device (Figs. 1- 4 and Abstract), comprising:
	upper and lower mold parts (12, 14), at least one of which includes a mold cavity (20) having an interior surface with a concave portion (Fig. 1), configured to accommodate an ice chunk blank (24) having a volume larger than the mold cavity between the mold parts, the upper Claim 1, Col. 2 lines 51- 60, and Fig. 4);
	the mold parts being formed of a material capable of rapidly conducting heat and together having a mass such that, starting at room temperature, the mold parts possess sufficient transferable heat to melt away portions of the ice chunk blank in contact with the mold parts, the upper mold part having sufficient mass to apply a significant amount of pressure, under the force of gravity, to portions of the ice chunk blank in contact with the mold parts (Claim 1 and Col. 2 lines 39- 43);
	wherein the upper mold part being configured to move toward the lower mold part substantially solely by the force of gravity as portions of the ice chunk blank in contact with the mold parts melt away until a remaining portion of the ice chunk blank is shaped in conformity with the cavity (Claim 1 and Col. 2 lines 44- 50).
	Coomer does not explicitly teach an interchangeable mold insert formed to a selected cross-sectional profile, having a first surface that substantially conforms to the concave portion of the interior surface of the mold cavity and extending into the mold cavity to a selected depth; the mold insert being formed of a material capable of rapidly conducting heat and having a mass such that, starting at room temperature, the insert possesses sufficient transferable heat to melt away ports of the ice chunk blank in contact with the insert; and portions of the ice chunk blank in contact with the mold insert melt away until a remaining portion of the ice chunk blank is shaped in conformity with the insert.
	Facebook Page teaches an interchangeable mold insert formed to a selected cross-sectional profile, having a first surface that substantially conforms to the concave portion of the interior surface of the mold cavity and extending into the mold cavity to a selected depth; the mold insert being formed of a material capable of rapidly conducting heat and having a mass such that, starting at room temperature, the insert possesses sufficient transferable heat to melt away ports of the ice chunk blank in contact with the insert; and portions of the ice chunk blank in contact Based on the figures and text of Facebook Page, customized logos are imprinted/formed into the sphere via the insert and the lower portion of the insert conforms to the cavity of the lower mold; based on the use of the word “customized,” the insert is interchangeable).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Coomer to incorporate the insert as taught by Facebook Page motivated by providing customized logos onto the formed ice sphere (See Facebook Page).

Regarding claim 3, Coomer teaches both mold parts include a cavity, each cavity being substantially hemispherical and configured to align when the mold parts are moved together (Figs. 1- 4 and Claim 2).

	Regarding claim 4, Coomer teaches the mold parts being formed of an aluminum alloy (Col. 2 lines 32- 37).

	Regarding claim 5, Coomer does not explicitly teach the extension has a length at least equal to a depth dimension of the mold cavity.
	Facebook Page teaches the extension has a length (See right figure and text of Facebook Page). Since the only difference between the prior art and the claims is a recitation of relative dimensions and an ice shaping device having the claimed relative dimension would not perform differently than the prior art device, the claimed ice shaping device having an insert with a length at least equal to a depth dimension of the mold cavity is not patentably distinct from Coomer in view of Facebook Page. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04(IV)(A).


	Regarding claim 6, Coomer teaches at least one of the mold parts includes a channel to allow water melted from the ice chunk blank to flow away from portions of the mold parts in contact with the ice chunk blank (Col. 3 lines 15- 18).

	Regarding claim 7, Coomer teaches at least one of the mold parts includes a channel to allow the cavity to be vented to break any vacuum formed as the mold parts are separated after forming an ice shape (Col. 3 lines 18- 27).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 8882489 (“Coomer”) and The Spirit Ice Vice Facebook Page (“Facebook Page”), as applied to claim 1, further in view of USP 7434432 (“Monsees”).
Regarding claim 2, Coomer teaches a mold cavity interior having a concave portion (Figs. 1- 4).
Coomer does not explicitly teach the concave portion of the mold cavity interior surface having a socket and the mold insert includes a stem configured to be received by the socket, whereby the mold insert is retained at a selected place in the mold cavity.
Facebook Page teaches an insert within the concave portion of the mold cavity (see figure on the right of Facebook Page).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Coomer to incorporate the insert as taught by Facebook Page motivated by reasons set forth in claim 1.
Figs. 3a- 3b and Col. 4 lines 14- 28, Col. 4 lines 49- 59 teach inserts 26, 28 being held within the respective cavities; insert 26 being secured to the mold via a dowel pin or peg 30 extending through a bore 32 in die segment 20; and insert 28 being secured to the mold via screw or bolt 34 extending through a bore 35 in die segment 22).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the mold part(s) and insert as taught by Coomer in view of Facebook Page motivated by securing/holding the insert in position (Monsees – Col. 2 lines 4- 15, Col. 4 lines 49- 59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spirit Ice Vice on Hotmixology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEITH S SHAFI/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Regelation